TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 20, 2014



                                    NO. 03-13-00232-CR


                                 Jerry Lee Moore, Appellant

                                               v.

                                 The State of Texas, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.